Title: From George Washington to Major General Israel Putnam, 26 January 1780
From: Washington, George
To: Putnam, Israel


          
            Dr sir
            Head qrs Morris Town January 26th 1780
          
          On the 20th I received Your Letter of the 4th and was exceedingly sorry to find that you had been so severely attacked by a fit of the palsy. You have my sincerest wishes for your recovery—and I shall be happy if your next accounts announce this—or at least that there are good grounds to hope for it. I am Dr sir with great regard & esteem Yr Most Obedt servant
          
            Go: Washington
          
         